Pless, J.
All of the tire marks and debris, as well as the location of the vehicles after the accident indicated that Adkins was at all times on his right side of the street. His car was damaged at the left front door, thus bearing out his testimony that Mrs. Sheffield turned to the left. He said she gave no signal — nobody said she did. To let the case go to the jury as to Adkins would mean that he was negligent in not foreseeing that she would turn suddenly into the side of his car, and that to avoid this he should have stopped somewhere prior to entering the intersection. We cannot so hold.
Aldridge v. Hasty, 240 N.C. 353, 82 S.E. 2d 331, is quite similar to this case. In the following excerpt we have substituted the names of the parties in this case for those in the opinion. Otherwise the quotation is exact. “The defendant was traveling * * * in the line of travel which was the right side of the highway. Sheffield cut her car to the left across and upon the Adkins lane of travel at a time when Adkins’ vehicle was only 20 or 25 feet away. The road was straight * * * no special hazards existed which required Adkins to reduce his speed below the maximum provided by law. And in the absence of warning he was not required to anticipate and guard against the negligent conduct of Sheffield. Under those circumstances Adkins, irrespective of his speed, could not have avoided a collision with the Sheffield car * * * The conduct of Sheffield rendered the collision unavoidable, insulated any prior negligence of Adkins, and must be held to be the sole proximate cause of the collision.”
Butner v. Spease, 217 N.C. 82, 6 S.E. 2d 808, contains a fine compilation of various decisions in automobile accident cases. Its brilliant author, the late Chief Justice Stacy, put into concise and pithy form the import of many rulings. Two of them are particularly applicable here: “ ‘The law only requires reasonable foresight, and when the injury complained of is not reasonably foreseeable, in the exercise of due care, the party whose conduct is under investigation is not answerable therefor. Foreseeable injury is a requisite of prox*687imate cause, and proximate cause is a requisite for actionable negligence, and actionable negligence is a requisite for recovery in an action for personal injury negligently inflicted.’ ” Also, “The test is to be found in the probable consequences reasonably to be anticipated, and not in the number or exact character of events subsequently arising.”
Applying these principles, we are of the opinion that the motions of defendants Adkins and Williams for judgment as of nonsuit should have been allowed.
Eeversed.
PARKER, C.J. and Bobbitt and Sharp, J.J., concur in the result.